{¶ 51} While I agree that the class certification order must be reversed, I would not require the court to conduct any further proceedings on the motion at this time.
 {¶ 52} In my opinion, a class action lawsuit is an unwieldy method of litigating a facial challenge to a municipal ordinance. If an individual plaintiff succeeds in such a challenge, the ordinance is declared unconstitutional as to all persons, not just the plaintiff. Thus, the proposed class will benefit even without class certification. If, on the other hand, the plaintiff's suit fails, others are not precluded from filing their own constitutional challenge to the ordinance. Thus, the proposed class gets all of the benefits of the individual plaintiff's action without being joined as plaintiffs, but will not be directly bound by a negative result, although stare decisis may limit their claims.
 {¶ 53} Individual actions challenging the constitutionality of an ordinance do not create a risk of establishing incompatible standards of conduct for the defendant-city, so plaintiffs cannot demonstrate that certification is appropriate *Page 261 
under Civ.R. 23(B)(1)(a). Nor can plaintiffs demonstrate that certification is appropriate under Civ.R. 23(B)(1)(b). "This section has been interpreted as protection for later litigants who may be deprived of recovery due to the success of earlier litigants." Marks v. C.P. Chem.Co. (1987), 31 Ohio St. 3d 200, 203, 31 OBR 398, 509 N.E.2d 1249. For the reasons stated above, there is no such risk in a facial challenge to the constitutionality of an ordinance. Finally, plaintiffs cannot show that a class action would be superior to other available methods for the fair and efficient adjudication of the constitutionality of the ordinance, given that the government must treat equally persons in the same position as plaintiffs. See Civ.R. 23(B)(3).
 {¶ 54} To consider certification of a class with respect to plaintiffs' claim for a refund of fees is premature. Plaintiffs' demand for a refund of fees is necessarily secondary to their facial challenge to the ordinance here: plaintiffs cannot recover the fees unless the ordinance is declared unconstitutional. Thus, to certify a class at this time with respect to the claim for damages would allow the tail to wag the proverbial dog. In my opinion, plaintiffs should proceed on their constitutional claims first, and the issue of class certification should be determined with respect to the damages claim only if the constitutional challenge succeeds.
 {¶ 55} Accordingly, I concur.